Citation Nr: 0910100	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In March 2007, the Board remanded the Veteran's claim to 
afford her a VA examination and to provide her with proper 
VCAA notice.  The Appeals Management Center (AMC) sent the 
Veteran a proper VCAA notice letter in March 2008.  In 
addition, the Veteran was afforded a VA examination in April 
2008.  However, the April 2008 VA examiner stated that he 
could not resolve the issue of whether the Veteran's left 
knee osteoarthritis was causally or etiologically related to 
her active service without resorting to mere speculation.  
Nonetheless, the Board finds that its March 2007 remand 
instructions have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

Subsequently, in November 2008, the Board requested an expert 
medical opinion from the Veterans' Health Administration 
(VHA).  See 38 C.F.R. § 20.901 (2008).  The VHA expert 
provided a response dated in December 2008.  In January 2009, 
the Board provided a copy of the opinion to the Veteran to 
review and an opportunity to respond within 60 days.  The 
Veteran did not respond, nor did she waive the 60-day period 
for response.  However, as the 60 day-period has now passed, 
the Board finds that the case is ready for further appellate 
review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Left knee osteoarthritis was incurred during active 
service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for left knee osteoarthritis 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist appellants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  In the decision below, the Board has 
granted the Veteran's claim for entitlement to service 
connection for left knee osteoarthritis.  Therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Accordingly, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the appellant was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such arthritis, may 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for left knee 
osteoarthritis.  The record demonstrates that during active 
service, the Veteran was treated for a left quadriceps 
injury.  The injury is described mostly as a thigh muscle 
injury.  The Veteran was put on a profile not to run or do 
any knee bends or squats, and she underwent physical therapy.  
After service, the Veteran filed a claim for service 
connection for her left knee, which was denied.  A VA 
examination report dated in May 1978 notes that the Veteran 
had no heat or effusion within the knee, and no deformity, 
abnormal mobility or restriction of motion.  Subsequently, 
she had some tenderness over the patellar tendon, which was 
noted as a probable extension of her thigh pain.  She was 
diagnosed with chondromalacia in June 1980.

Currently, the Veteran has severe degenerative joint disease 
of the left knee of the medial and patellofemoral 
compartments.  Thus, the remaining question pertaining to 
entitlement to service connection for left knee 
osteoarthritis is whether the Veteran's current left knee 
osteoarthritis is related to her in-service left quadriceps 
injury.

In this regard, in March 2007, the Board remanded the 
Veteran's claim for a VA examination.  The Veteran was 
afforded a VA examination in April 2008.  After a review of 
the Veteran's claims file, taking an oral history from the 
Veteran and physically examining her, the April 2008 VA 
examiner stated that it would be merely speculation to make 
any connection to the symptomatology the Veteran suffered 
during service and her current left knee condition.  Thus, he 
concluded that he could not resolve this issue without 
resorting to mere speculation. 

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility.  See 38 C.F.R. § 3.102 (2008).  
Accordingly, in November 2008 the Board referred the 
Veteran's claim for a VHA expert medical opinion. 

Such an opinion was obtained in December 2008.  The December 
2008 VA examiner reviewed the Veteran's claims file.  He 
stated that in reviewing the facts of the Veteran's claim, 
the Veteran was found to have pain in the distal thigh and 
the knee and the patella tendon after injury in the service, 
started in basic training and aggravated by running, 
squatting and quadriceps thrusts.  The examiner stated that 
it was his opinion that the Veteran at that time in 1976 or 
1977 had patellar subluxation and chondromalacia of the 
patella leading to the osteoarthritis of the knee.  Thus, the 
examiner concluded that the Veteran's left knee 
osteoarthritis was most likely causally related to the 
injuries she sustained during service, as described in her 
service treatment records and other portions of her claims 
file.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds the December 2008 
VHA opinion is of greater probative value and persuasiveness 
than the April 2008 VA examination report.  In this regard, 
the Board notes that although the April 2008 VA examiner had 
reviewed the Veteran's claims file and physically examined 
the Veteran, the examiner was unable to determine whether the 
Veteran's left knee osteoarthritis was related to her left 
quadriceps injury without resort to mere speculation.  On the 
other hand, after a detailed review of the Veteran's claims 
file, to include the April 2008 VA examination report, the 
December 2008 VHA examiner provided a sound rationale for the 
conclusion reached based on the evidence of record.  In 
addition, this examiner did not resort to mere speculation.  

Therefore, to the extent that there is any reasonable doubt 
as to the relationship of the Veteran's current left knee 
osteoarthritis to her in-service left quadriceps injury, that 
doubt will be resolved in the Veteran's favor.  Based on the 
evidence of record, the Board finds that the Veteran's 
current left knee osteoarthritis was incurred during her 
active military service.  Accordingly, the Board concludes 
that service connection for left knee osteoarthritis is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, (2008).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for left knee 
osteoarthritis is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


